THOMPSON, Judge.
This is an appeal from a sentence imposed pursuant to the sentencing guidelines, Fla.R.Crim.P. 3.701. We reverse and remand for resentencing.
The appellant was sentenced on September 4, 1984 for an offense committed on April 6, 1984. During the interim between the commission of the offense and the date of sentencing, the sentencing guidelines were amended in a manner disadvantageous to the appellant resulting in a presumptive sentence longer than the presumptive sentence prescribed by the guidelines in effect at the time appellant’s offense was committed. Under such circumstances, it is error to apply the amended guidelines. Richardson v. State, 472 So.2d 1278, (Fla.1st DCA 1985). Compare Dewberry v. State, 472 So.2d 792, (Fla.1st DCA 1985), wherein the court affirmed the application of the amended guidelines to a pre-amendment offense because the prescribed presumptive penalty for the offense was the same under both the original guidelines and the amended guidelines.
Reversed and remanded for resentenc-ing.
MILLS and SMITH, JJ., concur.